[Cite as In re J.C., 2022-Ohio-4520.]

                                  COURT OF APPEALS OF OHIO

                                 EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


IN RE J.C.                                    :
                                                         No. 111843
Minor Child                                   :

[Appeal by CCDCFS]                            :



                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: December 15, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. AD-21-911039


                                        Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellant.


KATHLEEN ANN KEOUGH, P.J.:

                   Appellant, the Cuyahoga County Division of Children and Family

Services (hereinafter “CCDCFS” or “the agency”), appeals the juvenile court’s

judgment approving and adopting the magistrate’s decision that denied the agency’s

motion to terminate temporary custody of the child who was previously committed
to the legal custody of the Ohio Department of Youth Services (“ODYS”).1 For the

reasons that follow, we reverse and remand for further proceedings.

               In December 2021, CCDCFS filed a complaint alleging that the minor

child was dependent and requesting that the child be placed in the temporary

custody of the agency. The complaint averred that the child was placed in agency

custody in a delinquency matter and that the child could not remain in mother’s care

due to the child’s alleged dangerous behaviors. On March 10, 2022, the child was

found to be dependent and ordered to be placed in the temporary custody of

CCDCFS. On April 26, 2022, CCDCFS filed a motion to terminate temporary

custody.   The motion was predicated on the fact that the juvenile court had

subsequently declared the child delinquent in another juvenile court matter and

committed the child to the legal custody of ODYS. According to CCDCFS, and

relying on this court’s decision in In re K.M.P., 8th Dist. Cuyahoga No. 110569,

2022-Ohio-466, a child may not simultaneously be committed to the temporary

custody of a public children’s services agency, here CCDCFS, and to the legal custody

of ODYS.

               On June 7, 2022, a magistrate conducted a hearing on the agency’s

motion where both mother and the child’s guardian ad litem opposed the agency’s

motion. In a subsequent written decision, the magistrate denied the agency’s

motion to terminate temporary custody finding that the agency’s request was not an


      1 The agency maintains that it is appealing as a matter of right and pursuant to
App.R. 4(A). No other party in this matter has filed an appellee brief or challenged the
agency’s right to appeal.
appropriate disposition under R.C. 2151.415. Additionally, it found this court’s

decision in K.M.P. distinguishable because in that case, the two orders of custody

occurred simultaneously at the same hearing. Moreover, the magistrate found that

“an order of temporary custody remains in effect until terminated by the juvenile

court upon a finding that its purpose has been achieved and the child’s best interests

have been served, or when the child reaches the age of eighteen or graduates from

high school.” The decision concluded that “remaining in the temporary custody of

CCDCFS was the only disposition that would be in the child’s best interest” because

it would allow for “a seamless transition from the custody of ODYS back into

temporary custody of CCDCFS.”

                The agency timely filed written objections to the magistrate’s decision

contending that the decision was contrary to law and against the manifest weight of

the evidence.

                On July 12, 2022, the juvenile court approved and adopted the

magistrate’s decision. Subsequently on August 3, 2022, the juvenile court officially

overruled CCDCFS’s objections to the magistrate’s decision.

                The agency now appeals, raising as its sole assignment of error that

the juvenile court order continuing the custodial order of temporary custody to

CCDCFS is contrary to law. The issue is whether both CCDCFS and ODYS can have

legal custody of a minor child. This issue involves a claimed error of law, which this

court reviews de novo. Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304,
187 N.E.3d 463, ¶ 38, citing Hudson v. Petrosurance, Inc., 127 Ohio St.3d 54, 2010-

Ohio-4505, 936 N.E.2d 481, ¶ 30.

              This court previously addressed this precise issue in In re K.M.P., 8th

Dist. Cuyahoga No. 110569, 2022-Ohio-466.           In K.M.P., the juvenile court

adjudicated the child delinquent and committed the child to the legal custody of

ODYS. In the same judgment entry, the juvenile court also awarded CCDCFS

emergency temporary custody of the child. The agency appealed, contending that

the juvenile court lacked statutory authority to place the child into the emergency

custody of CCDCFS while simultaneously committing the child to the legal custody

of ODYS. This court agreed, finding that juvenile courts are courts of limited

jurisdiction whose powers are solely created by statute. Id. at ¶ 10.

              The K.M.P. Court then analyzed the relevant statutory provisions for

legal custody to ODYS as found in R.C. 5139.01(A)(2) and (3), and temporary and

legal custody to a public children services agency under Chapter 2151. Based on its

review, this court determined that “the juvenile court is statutorily authorized to

commit custody of a juvenile to CCDCFS or ODYS depending on the particular

circumstances of a given case. The Ohio Revised Code does not, however, authorize

a juvenile court to commit a juvenile to custody of both entities simultaneously.” Id.

at ¶ 10.

              In so holding, this court intimated that any change in statutory

authority would originate with the General Assembly, not this court.
       Absent from the chapters of the Ohio Revised Code governing juvenile
       courts and the agencies involved in this case is any contemplation of
       competing custody orders like the one at issue in this case. Ohio law
       provides no guidance as to how ODYS and CCDCFS might possibly
       reconcile their competing goals and considerations when determining
       the appropriate placement for a juvenile within their care.

Id. at ¶ 12.

               Subsequent to this court’s decision in K.M.P., this court considered

another appeal by CCDCFS raising the same issue. In re J.B., 8th Dist. Cuyahoga

No. 110516, 2022-Ohio-946. In J.B., the issue was whether the juvenile court erred

by continuing CCDCFS’s planned permanent living arrangement (“PPLA”) of the

minor child when the juvenile court also committed the minor child to the legal

custody of ODYS. Unlike in K.M.P., the competing custody orders in J.B. were not

issued on the same date or within the same judgment entry, but still awarded both

state entities legal custody of the minor child.

               The majority opinion declined to address the merits of the case but

found K.M.P. distinguishable because the competing custody order in K.M.P.

involved emergency temporary custody, not a PPLA. Id. at ¶ 9-10.

               The dissent in J.B. disagreed with the majority’s distinction, finding

it to be of little difference because whether it was an emergency temporary custody

order or PPLA, the juvenile court granted CCDCFS legal custody of the minor child

under both orders. Id. at ¶ 16 (Sheehan, J., dissenting). Accordingly, the dissent

concluded that the panel was obligated to follow this court’s precedent in K.M.P.

that held that “the juvenile court does not have statutory authority to commit a child
to the legal custody of both CCDCFS and ODYS simultaneously.” Id. at ¶ 13, citing

K.M.P. at ¶ 10.

               In this case, the juvenile court declined to follow this court’s decision

in K.M.P. Much like the majority opinion in J.B., the juvenile court found K.M.P.

distinguishable because the two competing custody designations in K.M.P. were

issued on the same day in the same judgment entry following a hearing on both

designations.2 We find this distinction to be without a difference. The issue is

whether the juvenile court has authority to commit a minor child to the legal custody

of both CCDCFS and ODYS concurrently. The timing of when those competing

custody orders are issued is irrelevant. Accordingly, this court continues to follow

its precedent and rationale as set forth in K.M.P. that the juvenile court lacks

authority to issue these competing legal custody orders involving the minor child.

               This court appreciates the juvenile court’s concerns about the welfare

of a child following the child’s release from ODYS. However, this court cannot

reconcile the relevant legal custody statutory provisions to allow the juvenile court

to grant legal custody of a minor child concurrently to both CCDCFS and ODYS.

Accordingly, the assignment of error is sustained and the juvenile court’s judgment

denying CCDCFS’s motion is reversed. The case is remanded for the juvenile court

to grant CCDCFS’s April 26, 2022 motion to terminate temporary custody.

               Judgment reversed, and case remanded.



      2  The juvenile court did not address this court’s decision in J.B., which did not
involve competing custody orders issued on the same date from the same hearing.
      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
MARY J. BOYLE, J., CONCUR